﻿78.	 Mr. President, on behalf of the Government and the people of Peru, may I express my cordial congratulations to you on the fitting choice this great Assembly has made in electing you to preside over its twenty-eighth session. This election is a well-earned recognition of your outstanding qualifications as a diplomat and your brilliant career as a jurist and an internationalist. For Ecuador, a country with which we are very closely linked by fraternal ties of friendship, it is a just tribute with which all Latin America can identify. We are sure that with your abilities you will preside over this session of the Assembly with the necessary skill, capacity and firmness and that this will be a further success in your triumphant diplomatic career.
79.	May I also express my friendly greetings to Mr. Stanistaw Trepczyriski, whose efficient handling of the last session confirmed the qualities that we all recognized in him and whom my Government had the pleasure of receiving in Peru.
80.	I should also like to offer my sincere appreciation to our illustrious Secretary-General, Mr. Kurt Waldheim, for his effective and devoted efforts to bring about a full application of the principles and tenets of the Charter to the relations among our countries.
81.	1 should also like to express our greetings to the new States Members of the United Nations — the Federal Republic of Germany, the German Democratic Republic and the Bahamas. The participation of these new Members will certainly be a valuable contribution to our endeavours to achieve fulfilment of the purposes and principles of the Charter and a manifest expression of the universality of the Organization.
82.	The process of relaxation of tension encouraged by the great Powers has proceeded apace, reducing the risk of a nuclear confrontation. There are signs of improvement in the world situation. The Viet-Nam agreements, the International Conference on Viet Nam, held in Paris, the initial approaches between the two Koreas concerning reunification, the agreements between India, Pakistan and Bangladesh, the convening of the Conference on Security and Co-operation in Europe and the admission to membership in the United Nations of the Federal Republic of Germany and the German Democratic Republic are so many proofs.
83.	The East-West rapprochement taking place at present stands as a solution to the problems inherited from the Second World War, although basically limited to the developed areas of the world and the result of strategies of nuclear deterrence between the two greatest rival Powers.
84.	However, the security and peace yearned for by two thirds of mankind — that is, the countries of the third world — is not included in the blueprint for detente, for aggression and intervention are still sources of permanent danger that thwart the liberation of peoples struggling for their freedom.
85.	The Paris agreements are not being fully complied with in the countries of the Indo-Chinese peninsula, for foreign interference still continues and self-determination of the peoples is ignored. There is no reason to be encouraged about a solution to the Middle East question. The impasse persists without withdrawal from the occupied territories, respect for the existence and sovereignty of all the States of the region or recognition of the rights of the Palestine people. In sum, Security Council resolution 242 (1967) is not being carried out, nor is there determined support for the important efforts being made by the Secretary-General of the United Nations.
86.	The rivalry among the great Powers in the Mediterranean continues, and this aggravates the already existing situation in the Middle East. Tensions flowing from power politics create insecurity in the Persian Gulf.
87.	Tension in the Caribbean countries continues; the persistence in keeping Cuba semi-isolated shows that. In the same region an anachronistic neo-colonial mentality stands in the way of the effective exercise by Panama of sovereignty and jurisdiction over the entirety of its territory.
88.	In Africa, cruel and retrograde colonial wars and repressive policies of racial discrimination and apartheid continue to cause suffering to the peoples of Guinea-Bissau, Mozambique, Angola, Zimbabwe, Namibia and South Africa.
89.	In the South Pacific, the pronouncements of international public opinion and justice are overlooked and atmospheric thermonuclear tests continue.
90.	One of the principal tasks of the Organization should be to strive to extend the present detente to all regions of the world, thus eliminating the sources of stress that I have listed. Regions like the Mediterranean, the Caribbean, the South Pacific and the Persian Gulf must be constantly kept under surveillance by the United Nations so as to ensure in them respect for national independence, the renunciation of the use of force, the dismantling of military bases, the prohibition of nuclear tests and the development of peaceful co-operation in general. It will thus be possible to establish international security that will encompass all areas of the world and be equally applicable to all countries, both of the prosperous zones and of the third world.
91.	The impoverishment of the populations of the regions outside the main centres of world power is increasing at an accelerating rate, and with it there emerge new forms of domination and dependency in economic, political and technological fields.
92.	But within this general scene the absence of a nuclear conflict between the great Powers does not spell security for the third world. In the underdeveloped areas uncertainty and social unrest are rife, appearing in new shapes and forms. Security for the third world lies in an over-all and self- sustaining development, the basic liberating instrument for peace. It is for that reason that both here and elsewhere we have stressed the concept that security must be completed in a new and significant dimension that will define the reality of the developing countries. I refer to what I have already mentioned, that is, that in our revolutionary experience security and development have been shown to be aspects of the same reality, and for that reason security cannot be described only as the absence of warlike conflict.
93.	By the same token, it is appropriate to recall that of the 55 conflicts that have broken out since the founding of the United Nations and of the 255 subversive movements that have shaken world peace, 95 per cent have had their roots in the third world, as the lamentable result of the imperialist policies and neo-colonial pressures on our countries. For this reason, any peace that overlooks that majority of mankind, any peace that ignores the liberation of the people of the third world, any peace that is merely the absence of hostilities among the great Powers is a precarious, unreal, unjust peace. It does not spell security or stability for us, much less justice for our development. It is peace in opulence — which is not that of the third world.
94.	Security among the States Members of the United Nations must also include the concept of an economic security that will guarantee the right of the majority of mankind to a comprehensive development and prevent threats of economic coercion or pressures of any sort.
95.	Collective economic security in international relations would imply the renunciation of the use of economic force and unilateral power politics and assure respect for the overall development of States. Collective economic security would also imply a commitment to take "collective action" to repel measures of economic force tending to oppress the sovereignty of States, and also united action to help meet emergency situations that cannot be resolved by the internal effort of a developing country, in order to provide the necessary assistance.
96.	The Security Council meeting in Panama in March this year was proof of a qualitative change of approach regarding the use of force in international relations. The Security Council considered that in Latin America there did exist threats to international peace and security, not only due to armed aggression but also to structural situations of dependency, domination and colonialism. Resolution 330 (1973), adopted by the Council at that meeting, is a significant step in the repudiation of the use of force.
97.	We believe that resolution is a great contribution by the developing countries to the strengthening of the United Nations as a mechanism for safeguarding the development of the countries of the third world. Without doubt it will also serve as the foundation for the system of collective economic security under study that must urgently be set up, and for this reason it is imperative to accelerate the studies being done by the United Nations.
98.	Aware of the changes taking place in the world today and of the situations arising from the constant emergence of new States, Peru joins those who contend that the Security Council, as constituted at present, is not representative of the aspirations of peoples. The present composition of the Security Council, in which a small minority of Powers wields the veto, is a situation that must be altered, since within the organ itself it allows the play of power politics by the great Powers.
99.	The right of veto was intended to meet a political reality arising from the Second World War. For this reason we should weigh the need to devise a formula to avoid the paralysis of the Council in the exercise of its high functions due to an abuse of powers which in themselves violate the political and juridical equality of States and gainsay the true democratization of international relations. A first step might be to apply the provisions of the Charter itself which provide that the States parties to a dispute shall not vote. Likewise, as some have stated, the General. Assembly should be empowered to reject a veto cast by a single State against the votes of all the other members of the Security Council, who do in fact represent the international community.
100.	Peru considers that a further indispensable step for strengthening international peace and security is the convening by the United Nations of a world disarmament conference with the participation of all States.
101.	The objective of such a conference would be first to achieve a qualitative disarmament, that is, the suspension of all nuclear tests in all environments to forestall any improvement in such weapons. Secondly, the conference would go on to quantitative disarmament through the elimination of existing nuclear and other weapons of mass destruction.
102.	Despite the pronouncements of the General Assembly, of the United Nations Conference on the Human Environment,  of the International Court of Justice and of the coastal States of the South Pacific, atmospheric tests on the atoll of Mururoa continue.
103.	The Revolutionary Government of the Armed Forces of Peru is aware of its moral authority to oppose such tests and considers that the United Nations should take up the request of the Fourth Conference of Heads of State or Government of Non-Aligned Countries, held this month at Algiers, that an end be put to the atmospheric nuclear tests in the South Pacific.
104.	We also consider it imperative that the United Nations strengthen the effectiveness of the Scientific Committee on the Effects of Atomic Radiation, so that it may be able to complete its work with the assistance of, and benefiting from the experience of, all peace-loving countries and provide information, as objective as possible, requested by the countries affected by nuclear explosions. The Committee can no longer continue to depend on information supplied by nuclear States, when it is very often unable to detect the explosions and the magnitude of the radiation.
105.	True to the principles and purposes of the Charter, and in keeping with the evolution of the international situation, Peru considers it its duty to reinforce and universalize peace and security through effective and realistic inter-American co-operation reflecting the process of detente among the great Powers.
106.	In the American region, the Organization of American States [OAS] has supplied the purely formal framework for political, ideological, economic and cultural institutions of intracontinental co-operation and solidarity. Although its charter  prescribes the principles and norms for international conduct in the hemisphere, we cannot overlook the fact that behind these stand countries possessing differing economic and social structures and at different stages of development. On the one hand, there is a world super-Power with its opulent and expanding market economy, and on the other, developing countries with disjointed, economically dependent societies.
107.	From the very outset the basic standards of inter- American relations were warped because of the hegemony of the United States over the countries of Latin America. The creation of inter-American organs and institutions, such as the Interamerican Development Bank, though they are apparently multilateral, in no way changed this structural flaw in our relations. Thus, a lopsided and imperfect system has grown up based on domestic and foreign domination and within the context of the defence of spheres of influence of the cold war.
108.	Recent developments in Latin America attest to the emergence of growing community awareness, the result of common and parallel histories, of shared conditioning from the outside and a common destiny which we now begin to see clearly. The restructuring of the inter-American system now taking place is a clear proof of the degree of awareness and compromise that our countries have achieved along these lines. It also anticipates the new profile we seek for our continent. The Revolutionary Government of Peru, together with other nations, called for the convening of a special commission for the restructuring of the inter- American system; that was an act which we believe clearly shows our dedication to a true America and for the effective application of the principles of the Charter of the United Nations in our region.
109.	The work being done by that special commission in Lima and Washington should lead to the outlining of a restructuring that we trust will permit a true adaptation to the new inter-American reality. It could then become a regional system that would effectively serve the purposes of the Charter of the United Nations.
110.	In one word, we want an end in Latin America to all forms of imperialism, colonialism and neo-colonialism. We want a Latin America united on the strength of a genuine development with justice for its peoples, and, finally, the promotion of Latin America to the forefront of the international dialogue as full-fledged spokesmen and free actors in our own destiny.
111.	The contribution of the third world to world peace is an objective reality primarily confirmed throught the non- aligned movement. The evolution of international relations has only gone to prove the certainty and permanence of the objectives of the policy of non-alignment.
112.	The growth of the progressive forces of peace, independence and the progress of mankind is proved by the fact that more than half of the States members of the international community were represented at the Fourth Conference of Heads of State or Government of Non- Aligned Countries, held at Algiers. Once again non- alignment showed its dynamism and pluralist vitality with the presence of Latin American countries in an evolving world, thus reaffirming their stand against all types of imperialism, colonialism, and neo-colonialism.
113.	For the Revolutionary Government of the Armed Forces of Peru, its foreign policy of non-alignment is a correlative of the profound commitment of the Peruvian revolution to insuring the participation of our people in both the process and the benefits of development through a society in keeping with our national realities. Thus, we have devised a coherent ideo-politica! formulation that impresses its independent and autonomous personality on our revolution. The goal of our revolution is to transform the economic, social and political system of our country. To do so our revolution draws its inspiration from the richest currents of humanism and socialism, which by nature are imbued with the concept of liberty and therefore imply a clear stand on dogmatism and totalitarianism. In practical terms our objective is to establish in Peru a pluralistic economy with full participation for all.
114.	I should like to recall a paragraph from the message by the President of Peru, General Juan Velasco Alvarado, on the one hundred fifty-second anniversary of national independence:
"The achievement of the great ideal of full participation, the very essence of the revolutionary humanism which we advocate, presupposes the gradual but definitive abandonment of manipulative behaviour and intermediary machinery that in the past deprived our citizens of the right to share in and decide upon all aspects of social life. It also calls for the equally gradual but also definitive break with paternalistic and authoritarian conduct that illegally presupposes a position of inferiority for those who are humble and poor. All this is in order to safeguard and defend the basic concept of dignity and the pre-eminence of man as a specific social being and as the forger of history and life."
115.	We are witnessing a qualitative shift in history; the contradictions of the opulent societies of the industrialized States have become obvious. The enormous concentration of capital, the disorderly use of technology, the greed for power and endless wealth are all producing dire situations which are manifested in the energy crisis, raw materials and the dehumanizing conditions of life. At the same time we are witnessing a growing inflation in the developed economies.
116.	The countries of the third world are confronting immensely important political possibilities. It is within our grasp to achieve our total liberation and it is up to our political will to turn weakness into strength with our unity. Replacement of the strategy of claims by one of uniting for negotiation is a legitimate way to defend our national resources.
117.	The non-aligned nations, and Peru among them, consider recovery and full exercise of permanent sovereignty over natural resources and control of the basic economic activities of those resources to be some of the immediate steps to be taken. The right of the developing nations to nationalize their natural wealth and to adapt the payment of compensation for them to their own domestic systems has been supported by the Heads of State or Government of Non-Aligned Countries meeting in Algiers.
118.	Furthermore, exploitation and direct merchandising, as well as support for and creation of associations of raw material-producing countries, are very effective meats for strengthening our negotiating power and obtaining mutually advantageous international trade both for the producers and for the consumers. That will also strengthen our development. In this respect, the non-aligned nations have agreed to the convening in the near future of a conference of developing nations to co-ordinate a global strategy on raw materials in the light of the critical situation that could activate irrational exploitation of our resources and unjust price policies.
119.	Two agreements which are examples of the increasing solidarity among the non-aligned nations and which allow of a certain optimism regarding the future of our countries are to favour the creation of a fund for development and solidarity among the non-aligned nations, to promote financial and technical co-operation among them; and the establishment of a system of consultations and emergency measures within the group for mutual assistance in cases of aggression in economic relations, such as pressures, coercion, economic blockade, the freezing of credit and any direct or indirect measures aimed at limiting the sovereignty of States and curtailing the right of all countries to their own autonomous development.
120.	The controversy over the law of the sea has finally been understood as one of the basic chapters of the struggle against underdevelopment and against the hegemony of certain Powers that would confine the sovereignty and jurisdiction of other States to narrow limits while remaining free themselves to exploit the natural resources of distant seas.
121.	The Algiers Conference saw more than 60 Heads of State or Government support the 200-mile limit without prejudice to the freedom of navigation or to the regime of the continental shelf. They also supported the notion of regional solutions, the elimination of threats to the security and sovereignty of States and the establishment of an international authority empowered to undertake the exploitation of the sea-bed beyond the limits of national jurisdiction as the common heritage of mankind.
122.	For 26 years Peru has defended its maritime sovereignty and jurisdiction over the 200-mile limit, and therefore we are gratified by this support, which reaffirms the reasons and validity of a cause once deemed unrealistic and rash, and allows us to foresee, as set forth at Algiers, "the establishment of a new regime governing ocean space which is based on the principles of justice, security, peaceful coexistence, development and well-being for all peoples."1"
123.	We trust that this new order will be established and that there will be an end to the obstinacy and shortsightedness of those who would extend to the sea the very imperialism we are fighting. Be that as it may, Peru will maintain its resolve to preserve its maritime sovereignty and jurisdiction with the unshakable and unyielding will of one who knows that he defends his own independence and destiny as a nation.
124.	Co-ordination, co-operation and solidarity among the developing countries are characteristics of the present international situation, but together with this laudable effort on the part of the countries of the third world external conditions must also be created propitious to self-sustaining and independent development.
125.	I cannot fail to mention the concern of the Revolutionary Government of the Armed Forces of Peru over the steadily deteriorating economic conditions of the developing countries caused by policies foreign to their own efforts. Interference in the sovereignty of States multiplies;
neo-colonialism in the developing countries and the unfettered activities of transnational corporations continue; trade and monetary agreements among the developed countries tend to diminish the participation of the third world in world trade and to flout the principles of international cooperation.
126.	It therefore becomes imperative for the developed countries to realize that international co-operation for development is one of the basic components of a permanent, universal peace that will permit full security for all States.
127.	According to United Nations surveys, everything seems to indicate that by 1975 — that is, just half-way through the Second Development Decade — the trade and financial deficit of all the developing countries will amount to at least $17 billion. Half this amount, or perhaps more, will be to cover the flow of capital to pay for utilities from foreign private investment and invisible services and the other half to cover the trade deficit caused by the deterioration in terms of trade. We must therefore abandon our role as exporters of capital and importers of inflation.
128.	This circle of domination that characterizes the structure of the economic relations between the third world and the industrialized countries makes it impossible to fulfil the modest objectives of the International Development Strategy. The countries of the third world, with 70 per cent of the world population, subsist on a meagre 30 per cent of world income, and by the end of this decade the average per capita income will be $3,600 for the developed countries and a paltry $265 for the developing countries. Surely we must all agree that the International Development Strategy for the Second United Nations Development Decade is failing thus far. International action is required, as called for by the Heads of State or Government of Non-Aligned Countries in the Action Programme for Economic Cooperation adopted in Algiers in order to convene "a special session of the General Assembly at a high political level devoted exclusively to the problems of development," including the achievement of the objectives of the International Development Strategy and the revitalization of the organizations of the United Nations system devoted to international co-operation.
129.	Among the efforts of the developing countries to make international co-operation more dynamic, Peru supports the holding of the Second General Conference of the United Nations Industrial Development Organization in 1975, and we reiterate our offer of the city of Lima as the venue for the Conference.
130.	The present international situation is characterized by the coexistence and convergence of the great Powers and by the multipolarity of the world. But this is the result not only of the bold diplomacy of the powerful nations but of the long historical struggle of new forces and social values emerging in the world of today. These new social forces have challenged the established order and set forth an undeniable need for world coexistence as a basis for ideological pluralism. The development of these progressive forces is manifested mainly in the regions of the third world and is embodied in the unshakable struggle of the peoples of those areas for more just living conditions and for their own autonomous solutions for freeing themselves from domestic and foreign domination. Because of the increase in world poverty and the just struggle against it, the centre of gravity of international relations and conflicts is shifting to the third world, thus giving our people considerable revolutionary weight which is making them new protagonists in contemporary history.
131.	The new historic moment in which we find ourselves calls for a new approach on the part of the developed countries, an approach that must understand that the interrelation between development and underdevelopment required co-operation and solidarity.
132.	Once again Peru reaffirms its faith in the world Organization as the forum most apt to know the problems affecting international peace, security and co-operation and as the appropriate institutional framework for just solutions to disputes occurring among States.
